                  Case 1:21-cv-00512-ELH Document 6 Filed 03/01/21 Page 1 of 1



                                   United States District Court
                                      District Of Maryland
     Chambers of                                                                       101 West Lombard Street
Ellen Lipton Hollander                                                                 Baltimore, Maryland 21201
  District Court Judge                                                                       410-962-0742



                                                    March 1, 2021

      LETTER TO COUNSEL

             Re:      TC Entertainment, LLC v. Mayor and City Council of Baltimore
                      Civil No.: ELH-21-0512

      Dear Counsel:

             This will confirm the schedule that was established during the emergency telephone
      conference held on Monday, March 1, 2021.

             1.    Defendant will respond to the motion for preliminary injunction by noon on
                   Wednesday, March 3, 2021.

             2. Plaintiff will submit its reply by 3:00 p.m. on Thursday, March 4, 2021.

             3. The Court will hold a hearing, via Zoom, beginning at 2:00 p.m. on Friday, March
                5, 2021. The Clerk’s Office will provide the information needed for the hearing.

             Despite the informal nature of this letter, it is an Order of the Court and shall be docketed
      as such.

                                                                    Sincerely,

                                                                       /s/
                                                                    Ellen Lipton Hollander
                                                                    United States District Judge
